Citation Nr: 1746649	
Decision Date: 10/19/17    Archive Date: 10/31/17

DOCKET NO.  14-38 816	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUE

Entitlement to special monthly compensation (SMC) based on the need for aid and attendance pursuant to 38 U.S.C. § 1114(l).


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


WITNESSES AT HEARING ON APPEAL

The Veteran, spouse


ATTORNEY FOR THE BOARD

A.P. Armstrong, Associate Counsel

INTRODUCTION

The Veteran served on active duty from February 1974 to December 1976.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a June 2013 rating decision issued by the Department of Veterans Affairs (VA) Regional Offices (RO).  In December 2016, the Veteran appeared before the undersigned for a Travel Board hearing held at the Waco, Texas RO.

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2016).  38 U.S.C.A. § 7107(a)(2) (West 2014).


FINDING OF FACT

The weight of the evidence is against finding that the Veteran's service-connected disabilities cause blindness, loss of use of legs, or the requirement for aid and attendance of another person.


CONCLUSION OF LAW

The criteria for special monthly compensation based on aid and attendance have been met.  38 U.S.C.A. §§ 1114(l), 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.350(b), 3.352(a) (2016).


REASONS AND BASES FOR FINDING AND CONCLUSION

I. Procedural duties

VA is required to provide claimants with notice and assistance in substantiating a claim.  See 38 U.S.C.A. §§ 5102, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2016).  VA sent the Veteran a notice letter in November 2011, prior to adjudication of his claim.  

Next, VA has a duty to assist the Veteran in the development of claims.  This duty includes assisting him in the procurement of pertinent treatment records and providing an examination when necessary.  38 C.F.R. § 3.159.  All identified, available medical records have been obtained and considered.  VA provided an examination for the Veteran's service-connected back disability in June 2010.  The Veteran submitted physician-completed medical evaluations for housebound status and aid and attendance.  As such, the Board will proceed to the merits of the claims.

II. Special Monthly Compensation

Special monthly compensation based on the need for aid and attendance is payable when, as a result of service-connected disability, a veteran has suffered anatomical loss or loss of use of both feet, of one hand and one foot, is blind in both eyes, is permanently bedridden, or requires the regular aid and attendance of another person.  38 U.S.C.A. § 1114(l); 38 C.F.R. § 3.350(b).  A factual need for aid and attendance includes the inability to dress, undress, keep ordinarily clean and presentable, feed oneself, attend to the wants of nature, or protect oneself against the hazards or dangers incident to a claimant's daily environment.  38 C.F.R. § 3.352(a); see also Prejean v. West, 13 Vet. App. 444, 447-48 (2000).  The term "bedridden" applies to a condition which, through its essential character, actually requires a claimant remain in bed; the fact that a clamant has voluntarily taken to bed or that a physician has prescribed rest in bed for part of the day to promote convalescence or cure will not suffice.  38 C.F.R. § 3.352(a).  In Turco v. Brown, 
9 Vet. App. 222, 225 (1996), the Court stated that it was mandatory that VA consider the factors under section 3.352(a) and that at least one of those factors must be present.

The Veteran and his wife are competent to report symptoms and experiences observable by their senses.  See Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007).  

The Board must consider all the evidence of record and make appropriate determinations of competence, credibility, and weight.  See Washington v. Nicholson, 19 Vet. App. 362, 368 (2005).  When there is an approximate balance of positive and negative evidence regarding any material issue, all reasonable doubt will be resolved in favor of the claimant.  38 U.S.C.A. § 5107; 38 C.F.R. § 3.102.

After reviewing the record, the Board finds that the criteria for special monthly compensation based on the need for aid and attendance have not been met.  See 38 U.S.C. § 1114(l); 38 C.F.R. § 3.352(a).

The Veteran contends that he requires the regular aid and attendance of another person.  Specifically, at the Board hearing he reported that he has visual impairment, cannot drive, has to be reminded to take his medication, can no longer cook, and is generally restricted to his home.  His wife testified that she drives him everywhere, pays bills, does shopping, and assists him in washing his back and getting in and out of the tub.

As a preliminary matter, the Board notes that he does not satisfy the criteria for housebound SMC under 38 U.S.C. § 1114(s).  38 C.F.R. § 3.350(i).  The Veteran is service-connected for degenerative disc disease of the lumbar spine, rated 
60 percent, and has a non-compensable rating for residuals of cystectomies.  He has been awarded total disability for individual unemployability based on his back, effective December 28, 1999.  His disability ratings stem from a single disability, not separate and distinct disabilities.    

Next, to address the question of blindness, during the hearing and in his substantive appeal, the Veteran reported that his need for aid and attendance stemmed from his inability to see and drive himself.  While blindness is a means for obtaining SMC for aid and attendance, the medical experts indicated that the Veteran was not legally blind in the June and September 2011 examination forms.  Moreover, the Veteran is not service-connected for blindness or visual impairment.  Neither is he service-connected for the stroke, or acute cerebrovascular accident, that medical records and lay testimony show was the cause of his visual impairment.  The need for aid and attendance must be the result of service-connected disabilities.  38 U.S.C. § 1114(l); Prejean, 13 Vet. App. at 449.  As such, the disabling effects of the Veteran's visual impairment and cardiovascular incidents cannot be considered for SMC purposes.     

As noted, the Veteran is service-connected for a back disability and skin disability.  After reviewing the pertinent medical and lay evidence, the Board finds that such competent evidence weighs against a finding that the Veteran experiences any disabling effects from the residuals of cystectomies.  For example, the June 2010 VA examination report reflects that the Veteran did not have any limitations on routine daily activities or employment due to the scar/cystectomies.  He does, however, experience functional impairment from his back disability.  The June 2010 examination shows he experiences back pain and pain and weakness in his legs, uses a cane and wheelchair, and his occupational and daily activities are significantly limited by his back disability.  The evidence does not show his back disability causes loss of use of his feet, which if shown, would satisfy the criteria for SMC.  The June 2010 examiner recorded that he could walk 25 yards and 
10 minutes.  Treatment records from June and September 2011 also show he could walk with a cane.  During the Board hearing, the Veteran testified that he could walk, but not much.  As the Veteran is able to ambulate, he does not have loss of use of his feet.

Additionally, the evidence weighs against a finding that the service-connected back disability causes inability to dress, keep ordinarily clean and presentable, feed oneself, attend to the wants of nature, protect oneself against the hazards or dangers incident to a daily environment, or similar levels of impairment.  During the Board hearing, the Veteran reported that he was able to dress himself, attend to the wants of nature, and bathe, although his wife helped to wash his back and to get in and out of the tub.  While he reported not being able to cook anymore, the physicians noted that he could feed himself.  The physician in June 2011 indicated the Veteran did not need assistance bathing and tending to hygiene, did not require nursing home care, and did not require medication management.  The September 2011 physician found that he did need assistance bathing and tending to hygiene needs, possibly needing help showering and shaving, and assistance with medication management.  

Th September evaluation was made in the context of the disabling effects from the Veteran's cardiovascular incident.  The physician made note of the Veteran being encouraged to walk, having follow-up appointments with the cardiothoracic surgeon, and restrictions from his open heart surgery.  As discussed above, the Veteran is not service-connected for a cardiovascular disability and the disabling effects of such a disability cannot be considered in determining the need for aid and attendance.  See 38 U.S.C. § 1114(l); Prejean, 13 Vet. App. at 449.  

The Board has carefully considered the evidence that the Veteran is unable to cook meals, fully bathe himself, and get in and out of the tub alone.  However, the Board finds that the totality of the evidence shows that he is not so impaired by his service-connected disabilities as to require the regular aid and attendance of another person.  He is able to dress himself, feed himself, tend to the wants of nature, and ambulate to escape in an emergency.  Indeed, the Veteran and his wife reported that his wife works fulltime and has to take off work to drive him to doctor's appointments.  Regularly during the workday, the Veteran stays at home and cares for himself.  As such, he does not require the regular aid and attendance of another person as defined by the pertinent statutes and regulations.  As such, SMC compensation based on 38 U.S.C. § 1114(l) is not warranted.  38 C.F.R. § 3.350(b).  


ORDER

Special monthly compensation based on the need for aid and attendance pursuant to 38 U.S.C. § 1114(l) is denied.




____________________________________________
Paul Sorisio
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


